DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated June 22, 2022 in which claims 16 and 34 were amended, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Pub. 2012/0181701) in view of Zhang (U.S. Pub. 2016/0118338) and Liu (U.S. Pub. 2019/0103353).
Regarding claim 16, Chen [Figs.17-32] discloses a method, comprising:
forming a plurality of conductive rails [34.1-34.4];
forming a film structure [24] on the plurality of conductive rails;
patterning the film structure to form first patterns [33.1-33.4] [Fig.18];
filling the first patterns with conductive material to form a first conductive structure that includes at least one first conductive segment [54,55] contacting at least a first conductive rail of the plurality of conductive rails [34] [Figs.27-28];
forming a dielectric structure [97] covering the at least one first conductive segment;
removing part of the dielectric structure [Figs.31-32]; and
filling the conductive material in the removed part of the dielectric structure, to form a second conductive structure that includes a first via [57] and a signal rail [54,55] [Note conductive rails 34 disclosed are capable of the intended use of signal rails] contacting the first via [Figs.31-32].
Chen substantially discloses the claimed limitations, but fails to explicitly disclose the sequential separate steps comprising patterning to form openings and filling the respective openings with conductive materials.  However, Zhang [Figs.13-17] discloses a method comprising
filling the first patterns with conductive material to form a first conductive structure [226] that includes at least one first conductive segment contacting at least a first conductive rail [216] of the plurality of conductive rails [Figs.13-14];
forming a dielectric structure [207] covering the at least one first conductive segment [226];
removing part of the film structure and part of the dielectric structure to expose part of a second conductive rail [219] of the plurality of conductive rails; and
filling the conductive material in the removed part of the film structure and the removed part of the dielectric structure, to form a second conductive structure [229] that includes a first via contacting the exposed part of the second conductive rail, and a signal rail contacting the first via [Paras.128-135].
It would have been obvious to provide the sequential separate steps comprising patterning to form openings and filling the respective openings with conductive materials as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Chen fails to explicitly disclose the plurality of conductive rails [34.1-34.4] are in a first layer and separated from each other in a layout view.  However, Liu [Figs.4D-E] discloses conductive rails [116A-C] can be formed within a first layer separated from each other [each layer 116 has different portions separated from each other] as well as in different vertically stacked layers [Para.50].
It would have been obvious to provide the power rails as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance: Provided in previous Office Action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Provided in previous Office Action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot in view of the new grounds of rejection.
Overall, Applicant’s arguments are not persuasive.  Claim 16 stands rejected and the Action is made Final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822